Citation Nr: 0204589	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  94-46 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected cytomegalic inclusion disease.  

(The issue of entitlement to a waiver of recovery of an 
overpayment of disability compensation benefits in the amount 
of $2,229.87 will be the subject of a separate decision to be 
issued simultaneously herewith.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
January 1990.

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 2000, it was remanded to the 
Wichita, Kansas VA Regional Office (RO) for additional 
development.  In October 2001, the RO issued a rating 
decision that, inter alia, increased the evaluation of the 
veteran's cytomegalic inclusion disease from a 30 percent 
disability rating to a 100 percent rating, effective from 
October 31, 1995.  


FINDINGS OF FACT

1.  In December 1996, the veteran perfected an appeal of a 
February 1996 rating decision that denied a claim for an 
evaluation in excess of 30 percent for service-connected 
cytomegalic inclusion disease.  

2.  In October 2001, the RO issued a rating decision that 
increased the evaluation of the veteran's cytomegalic 
inclusion disease from a 30 percent disability rating to a 
100 percent rating, effective from October 31, 1995.  

3.  There is no indication that any other issue regarding the 
claim for an increased evaluation for cytomegalic inclusion 
disease is currently in appellate status.


CONCLUSION OF LAW

The highest possible evaluation having been granted, the 
issue of entitlement to an increased evaluation for 
cytomegalic inclusion disease is moot.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 2001, rating decision, the evaluation of the 
veteran's service-connected cytomegalic inclusion disease was 
increased from a 30 percent rating to a 100 percent rating, 
effective October 31, 1995, resulting in a retroactive award 
of $125,016.00.  This action represents a full grant of the 
benefit sought by the veteran on appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

